Case 7:18-cv-00267 Document 42 Filed on 07/09/19 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION

IRMA GARZA §
Plaintiff, §

§
Vs. §

§ CIVIL ACTION NO. 7:18-CV-267
THE CITY OF EDINBURG, RICHARD §
MOLINA, DAVID TORRES, JORGE §
SALINAS and GILBERT ENRIQUEZ §
Defendants. §

PLAINTIFF’S RESPONSE TO DEFENDANT CITY OF EDINBURG’S MOTION TO
STRIKE STATEMENT OF CHANGES TO DEPOSITION OF ROBYN ZAYAS

COMES NOW, IRMA GARZA, Plaintiff, and files this, Plaintiff's Response to Defendant
City of Edinburg’s Motion To Strike Statement of Changes to Deposition of Robyn Zayas, and in

support thereof would show as follows:

I.
BACKGROUND

This is a political retaliation employment case, where Plaintiff Irma Garza was terminated
from her employment after serving for approximately ten (10) years as the Director of Public
Information for the City of Edinburg, Texas. At the time of her termination, the Edinburg City
Council had recently conducted elections which resulted in the seating of a new political majority.
The Plaintiff was terminated because she refused to support this new political majority (Molina
Faction) during their campaign and to reward a political supporter of the Molina Faction, Ms. Cary
Zayas,

Plaintiff noticed the deposition of Robyn Zayas, who worked for the political campaigns
of the members of the Molina Faction running for office in November of 2018. Robyn Zayas is

the younger sister of Cary Zayas, who was hired to replace the Plaintiff. The deposition took place

 
Case 7:18-cv-00267 Document 42 Filed on 07/09/19 in TXSD Page 2 of 3

on April 23, 2019. On May 30, 2019, Ms. Zayas prepared a statement of changes to her deposition
testimony. Ms. Zayas’ stated reasons for her changes was that she “was extremely nervous and
afraid to talk about [her] sister”, and that she “was nervous and couldn’t put events... in order”.
See Exhibit A. It is apparent from the context of the changes that the stated reason(s) apply to all
of Ms. Zayas’ changes.

Il.
ARGUMENTS & AUTHORITY

Federal Rule of Civil Procedure Rule 30(e) allows deponents to make changes to
depositions, including changes to the substance of the witness’s testimony, when accompanied
by a signed statement reciting the reasons for the change.

In their Motion to Strike, Defendants aver that the witness included a statement of her
reasons for the changes, for only the first two of the 19 changes to her testimony, and thus fails
to comply with Rule 30(e) for the balance of the changes. (Doc. #38, p. 3). However, it is clear
from the stated reason(s) that the statement applied to all her listed changes. A review of the
changes shows that they each implicate the witness’s sister (Cary Zayas) in a conspiracy to
violate the Plaintiff’s First Amendment rights. See Exhibit A. Clearly, the witness’s stated
reason that she “was extremely nervous and afraid to talk about her sister”, applies to all
changes.

The Court should apply the broad, least restrictive interpretation of Rule 30(e) because it
is consistent with Rule 30(e)'s plain language, which expressly contemplates "changes in form or
substance" accompanied by a signed statement reciting the reasons for the changes. FED. R. CIv.
P. 30(e). As written, Rule 30(e) makes provision for changes in substance that are made for

legitimate reasons.

 
Case 7:18-cv-00267 Document 42 Filed on 07/09/19 in TXSD Page 3 of 3

court to re-open the witnesses deposition, this Court should take the least restrictive

approach and allow the substantive change, as contemplated by Rule 30(e).

TEL.
PRAYER

WHEREFORE, PREMISES CONSIDERED, for the reasons shown, the
Plaintiff prays that the Court deny Defendant, City of Edinburg, Texas’ Motion to Strike
Statement of Changes To Deposition of Robyn Zayas, and furthermore grant Plaintiff all

relief to which she may have shown to be justly entitled.

Respectfully submitted,

FLORES & TORRES, L.L.P.

By: /s/David L. Flores

David L. Flores

State Bar No. 24040909

So. Dist. Id. 37348

Email: davidf(@floresandtorresllp.com
Tony Torres

State Bar No. 24051438

118 East Cano Street

So. Dist. 665023

Edinburg, Texas 78539

Telephone: (956) 287-9191

Facsimile: (956) 287-9190

Email: maryg@floresandtorresllp.com (Asst.)
Attorneys for Plaintiff

 

 
